Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  146929                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  JOHN C. BUCHANAN, SR.,
            Plaintiff-Appellee,

  v                                                                 SC: 146929
                                                                    COA: 313845
                                                                    Kent Cir Ct: 11-001772-NZ
  KENNETH G. WALTERS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, it appearing that proceedings in this case are stayed by the
  filing of a petition in bankruptcy (In re: Kenneth G. Walters, United States Bankruptcy
  Court for the Western District of Michigan, Case No. 13-002995), the case is
  administratively CLOSED without prejudice and without decision on the merits. Once
  the stay is no longer in effect, this case may be reopened on the motion of any party filed
  within 42 days after the date of the order removing the stay.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 30, 2013                      _________________________________________
           jam                                                                 Clerk